               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RALPH KENDALL, ANDRE
 NICKELSON, and REGINALD
 BROWN,
                                                    Case No. 18-CV-1986-JPS
                      Plaintiffs,

 v.
                                                                    ORDER
 JOHN HANRAHAN and
 CHRISTOPHER SCHMALING,

                      Defendants.


       On December 14, 2018, Ralph Kendall (“Kendall”), Reginald Brown

(“Brown”) and Andre Nickelson (“Nickelson”) (collectively, “Plaintiffs”)

filed a pro se complaint alleging that unconstitutional conditions of

confinement in Racine County Jail resulted in violations of their civil rights.

(Docket #1). The only plaintiff to sign off on the complaint in full was

Kendall. Id. On December 18, 2018, the Clerk of Court wrote to Plaintiffs

advising them that each plaintiff needed to sign, date, and file the

complaint, and each plaintiff needed to file a request to proceed in forma

pauperis, which includes a trust account statement from each plaintiff.

(Docket #2). The Clerk of Court gave Plaintiffs twenty-one (21) days to file

the required paperwork. Id. Subsequently, Brown and Nickelson each

submitted signature pages. (Docket #1-1 and #1-2). On December 26, 2018,

Kendall timely filed a motion to proceed in forma pauperis, which, on

January 7, 2019, was followed by a partial trust account statement. (Docket

#6 and #7). On January 14, 2019, Kendall filed a letter with the Court

confirming that he has only been in jail since November 15, 2018, and
therefore does not have trust account statements for the last six months.

(Docket #10).

      Plaintiffs Brown and Nickelson have yet to file motions to proceed

in forma pauperis or trust account statements. If Brown and Nickelson intend

to litigate this action, they must each file a motion to proceed in forma

pauperis and a trust account statement for the last six months, or however

long they have been incarcerated if for less than six months. If they fail to

do so, they will be dismissed from the action without prejudice, and only

Kendall will be permitted to proceed on the complaint.

      Accordingly,

      IT IS ORDERED that Reginald Brown and Andre Nickelson each

file a motion to proceed in forma pauperis and a trust account statement

within 14 days of this order or they will be dismissed from the action

without prejudice.

      Dated at Milwaukee, Wisconsin, this 18th day of January, 2019.

                                         BY THE COURT:



                                         __________________
                                         J. P. Stadtmueller
                                         U.S. District Court




                                Page 2 of 2
